          Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 1 of 11 PAGEID #: 6
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2021 Apr 14 6:47 PM-21CV002353
OF469 - G60




                                        IN THE COURT OF COMMON PLEAS
                                            FRANKLIN COUNTY,OHIO

            VERONICA J.-GECZI
            2305 North Wilson Road                         : Case No.
            # 418
            Columbus, Ohio 43228                           : Judge

                           Plaintiff,

                   v.                                      : JURY DEMAND ENDORSED
                                                           : HEREON   -
            WALMART,INC.
            c/o CT Corporation System
            4400 Easton Commons Way
            Suite 125
            Columbus Ohio 43219

                           Defendant.



                                                  COMPLAINT



                  Plaintiff Veronica J. Geczi, by and through her undersigned counsel, herein states the

            following Complaint against Defendant Walmart, Inc.("Walmart").

                                                      PARTIES
                   1.     Ms. Geczi is a resident of Columbus, Ohio:

                          Walmart is a Delaware corporation that conducts business in, among other

            locations, Franklin County, Ohio.

                   3.     At all relevant times, Walmart employed four or more employees within the state

            Of Ohio.
                                                                                                ALL ETATS- LEGAL°




                                                                                                                    EXHIBIT
      Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 2 of 11 PAGEID #: 7
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2021 Apr 14 6:47 PM-21CV002353
OF469 - G61




                                               JURISDICTION AND VENUE

                  4.        This Court has jurisdiction in this matter because the amount in controversy is

           greater than $15,000.

                   5.       Venue is proper in this Court because all the acts and occurrences alleged herein

           took place in and around Franklin County.

                                       •   FACTS COMMON TO ALL CLAIMS

                   6.       Ms. Geczi began her employment at Walmart in July 2018 and was wrongfully

           terminated on November 26, 2019.

                   7.       During that period, Ms. Geczi worked 40 hours per week, starting in sporting goods

           and moving to cashier, then to the service desk and finally to the Money Center.

                   8.       From August 11, 2019 through September 10, 2019, she was off work because she

           had pneumonia, and during that period oftime she was on short-term disability.

                   9.     . Ms. Geczi also suffers from a heart condition and other medical issues, that qualify

           as disabilities under R.C. 4112.

                   10.       In addition, Ms. Geczi was approved for intermittent FMLA leave during this

            period of time.

                   1 1.       Shortly after Ms. Geczi returned, Walmart began cutting her hours and changing

            her schedule, to the point that instead of working from 11:00 a.m. to 5:00 p.m. five days per week,

           3:00 p.m. to 8:00 p.m.      •

                   12.      . On November 8, 2019, Ms. Geczi discovered $500 in an unused drawer in the

            Money Center.




                                  it


                                                              2
          Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 3 of 11 PAGEID #: 8
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2021 Apr 14 6:47 PM-21CV002353
OF469 - G62




                   13.      Ms. Geczi believes that money was placed there by Walmart management

           specifically to see if she would steal it, as she is aware of Walmart management doing this to other

           employees in the past.

                   14.      She immediately turned it into management.

                   15.      On November 26, 2019, Ms. Geczi was terminated, allegedly due to a "fraudulent

           transaction" in the Money Center on October 8, 2019 when a customer wired $3,000 to the

           Philippines.

                      16.   That reason was a pretextual reason for the termination.

                      17.   Ms. Geczi was terminated both due to her disability and the problem's that disability

            caused Walmart and in retaliation for using intermittent FMLA leave.

                      18.   As a result of Walmart's discrimination and retaliation, Ms. Geczi suffered

            damages of at $25,000, which will be proven at trial.

                                                  CAUSES OF ACTION

                                                  COUNT I
                                           DISCRIMINATION UNDER
                                       OHIO REVISED CODE CHAPTER 4112

                      19.   Plaintiff realleges and restates the facts and allegations above, as if fully rewritten

            herein.

                      20.   Ms. Geczi was an "employee" as that term is defined in R.C. 4112.

                      21.   Walinart was an "employer" as that term is defined in R.C. 4112.

                      22.   Ms. Geczi is disabled as defined in R.C. 4112 and WalMart was aware of this fact.

                      23.   Because Walmart knew Ms. Geczi was disabled and subjected her to the

            discriminatory treatment described above, she was a member of a protected class under R.C. 4112.

                      24.    Ms. Geczi was subjected to the conduct alleged above because she was disabled.



                                                               3
      Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 4 of 11 PAGEID #: 9
           Franklin County Ohio Clerk of Courts of the Common Pleas- 2021 Apr 14 6:47 PM-21CV002353
OF469' - G63




                      25.   For its violations of R.C. 4112, Walmart is liable to Ms. Geczi for damages in an

           amount to be determined at trial.

                      26.   As a direct and proximate cause of defendants' actions; Ms. Geczi has, been

           damaged in an amount more than $25,000, which will be proven at trial.

                                         COUNT H
              DISCRIMIN ATION AND RETALIATION UNDER THE FAMILY AND MEDICAL
                                        LEAVE ACT

                      27.   Plaintiff realleges and restates the facts and allegations above, as if fully rewritten

            herein.

                      28.   Because Ms..Geczi was eligible for the protections of the FMLA, Walmart was

            required by 29 U.S.C. §§ 2612-2614 and 29 C.F.R. §§ 825.200, 825.214, 825.215 and other

            applicable statutory and regulatory provisions to afford her the intermittent FMLA leave to which

            she was entitled.

                      29.   Walmart also was prohibited by 29 U.S.C. § 2615 and other statutory and regulatory

            provisions from retaliating against Ms. Geczi for exercising or attempting to exercise her rights

            under the FMLA.

                      30.   As noted above, Ms. Geczi requested and was granted intermittent FMLA leave

            from August 2019 through August 2020.

                      31.   Walmart willfully and in bad faith violated the FMLA and regulations promulgated

            to implement the FMLA by, inter alga, wrongfully discharging her or otherwise terminating her

            employment because she exercised or attempted to exercise her rights under the FMLA.

                      32.   As a direct and proximate result of Walmart's violations of the FMLA and

            associated regulations, Ms. Geczi has sustained and shall continue to suffer lost salary, fringe

            benefits and other forms of compensation; lost career opportunities,' humiliation and mental

            anguish; and other pecuniary and nonpecuniary damages, injuries and losses.
                                                               4
         Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 5 of 11 PAGEID #: 10
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2021 Apr.14 6:47 PM-21CV002353
OF469 - G64




                  WHEREFORE,Plaintiff demandsjudgement against Defendant Walmart. as follows:

                  Reinstatement, plus back pay and lost benefits;

              2. Compensatory damages in an amount in excess of $25,000, to be determined at trial;

              3 Reasonable attorney fees, costs, and expenses;

              4. Pre- and post-judgment interest; and

               5. Such other relief this Court deems just and equitable.

                                                         Respectfully submitted,

                                                         DEWITI"LAW,LLC

                                                         A /Nteiaelil .  De/ee
                                                          Michael W. DeWitt(0066896)
                                                          4200 Regent Street
                                                          Suite 200
                                                          Columbus, Ohio 43219
                                                        (614)398-2886
                                                        • (614)750-1379(facsimile)
                                                          mdewitt@dewittlawco.com
                                                          Attorneyfor Plaintiff


                                                    JURv DEMAND

                ' Plaintiff demands that a jury decide all claims in this matter triable to a jury.

                                                                   l. aka
                                                          , /tikA,ai
                                                         A/
                                                          Michael W. DeWitt
         Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 6 of 11 PAGEID #: 11
          Franklin County Ohio Clerk of Courts of the Common Pleas- 2021 Apr 14 6:47 PM-21CV002353
OF4 9 - G65

                                      MARYELLEN O'SHAUGHNESSY

                               FRANKLIN COUNTY CLERK OF COURTS
                            GENERAL DIVISION,COURT OF COMMON PLEAS

    CASE TITLE: VERONICA J GECZI -VS- WALMART INC                       CASE NUMBER:21CV002353



    TO THE CLERK OF COURTS,YOU ARE INSTRUCTED TO MAKE:
    CERTIFIED MAIL

    DOCUMENTS TO BE SERVED:
    COMPLAINT

    PROPOSED DOCUMENTS TO BE SERVED:

    UPON:
    WALMART INC
    C/O CT CORPORATION SYSTEM
    4400 EASTON COMMONS WAY
    SUITE 125
    COLUMBUS,OH 43219



     JUVENILE CITATIONS ONLY:

           HEARING TYPE:

              Date already scheduled at : Courtroom:



     Electronically Requested by: MICHAEL WILLIAM DEWITT
     Attorney for:
  Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 7 of 11 PAGEID #: 12



                        MARYELLEN O'SHAUGHNESSY
 CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                            CIVIL DIVISION

VERONICA J. GECZI
2305 NORTH WILSON ROAD
418
COLUMBUS, OH 43228,
                                     21CV-04-2353
                 PLAINTIFF,            CASE NUMBER
            VS.
WALMART INC
C/O CT CORPORATION SYSTEM
4400 EASTON COMMONS WAY
SUITE 125
COLUMBUS, OH 43219,
                DEFENDANT.
                            **** SUMMONS ****              04/14/21
TO THE FOLLOWING NAMED DEFENDANT:
       WALMART INC
       C/O CT CORPORATION SYSTEM
       4400 EASTON COMMONS WAY
       SUITE 125
       COLUMBUS, OH 43219
YOU HAVE BEEN NAMED DEFENDANT IN A COMPLAINT FILED IN FRANKLIN COUNTY
COURT OF COMMON PLEAS, FRANKLIN COUNTY HALL OF JUSTICE, COLUMBUS, OHIO,
BY:    VERONICA J. GECZI
       2305 NORTH WILSON ROAD
       418
       COLUMBUS, OH 43228,
                                                   PLAINTIFF(S).
A COPY OF THE COMPLAINT IS ATTACHED HERETO THE NAME AND ADDRESS OF
THE PLAINTIFF'S ATTORNEY IS:
       MICHAEL W. DEWITT
       DEWITT LAW, LLC
       4200 REGENT STREET
       SUITE 200
       COLUMBUS, OH 43219
YOU ARE HEREBY SUMMONED AND REQUIRED TO SERVE UPON THE PLAINTIFF'S
ATTORNEY, OR UPON THE PLAINTIFF, IF HE HAS NO ATTORNEY OF RECORD, A COPY
OF AN ANSWER TO THE COMPLAINT WITHIN TWENTY-EIGHT DAYS AFTER THE SERVICE
OF THIS SUMMONS ON YOU, EXCLUSIVE OF THE-DAY OF SERVICE. YOUR ANSWER
MUST BE FILED WITH THE COURT WITHIN THREE DAYS AFTER THE SERVICE OF A
COPY OF THE ANSWER ON THE PLAINTIFF'S ATTORNEY.
IF YOU FAIL TO APPEAR AND DEFEND, JUDGMENT BY DEFAULT WILL BE RENDERED
AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.
MARYELLEN O'SHAUGHNESSY
CLERK OF THE COMMON PLEAS
FRANKLIN COUNTY, OHIO
BY: BROOKE ELLIOTT, DEPUTY CLERK
                                                           (CIV370-S03)
       Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 8 of 11 PAGEID #: 13



                                    MARYELLEN O'SHAUGHNESSY
             CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                                         CIVIL DIVISION
                                                                         JUDGE K. PHIPPS

VERONICA J. GECZI,
ET. AL.,
               PLAINTIFF, •

                                       21CV-04-2353
             VS.
                                               CASE NUMBER


WALMART INC,
ET. AL.,
                   DEFENDANT.

                                CLERK'S ORIGINAL CASE SCHEDULE


                                                                 LATEST TIME OF OCCURRENCE

CASE FILED                                                       04/14/21

INITIAL DISCLOSURES OF THE PARTIES [CIV. R. 26(B)(3)]            06/09/21

CASE MANAGEMENT/PRETRIAL CONFERENCE WITH COURT                   SET UPON REQUEST TO CHAMBERS

EXPERT WITNESS [CIV. R. 16(B)(7)]

  DISCLOSE IDENTITY - PARTY WITH BURDEN                          09/08/21

  DISCLOSE IDENTITY - PARTY WITHOUT BURDEN                       NO LATER THAN 30 DAYS AFTER
                                                                 OPPOSING DISCLOSURE

  EXPERT REPORT & CV DUE - PARTY WITH BURDEN                     10/06/21.

  EXPERT REPORT & CV DUE - PARTY WITHOUT BURDEN                  NO LATER THAN 45 DAYS AFTER
                                                                 OPPOSING REPORTS

DISPOSITIVE MOTION DEADLINE                                      12/08/21

DISCOVERY CUTOFF DATE                                            01/05/22

FINAL PRETRIAL CONFERENCE                                        03/30/22 0845 AM

TRIAL ASSIGNMENT                                                 04/19/22 0900 AM
      Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 9 of 11 PAGEID #: 14



                                 MARYELLEN O'SHAUGHNESSY
          CLERK OF THE FRANKLIN COUNTY COMMON PLEAS COURT, COLUMBUS, OHIO 43215
                                      CIVIL DIVISION
                                                                      JUDGE K. PHIPPS

VERONICA J. GECZI,
ET. AL.,
               PLAINTIFF,

                                    21CV-04-2353
           VS.
                                           CASE NUMBER


WALMART INC,
ET. AL.,
                 DEFENDANT.

                              CLERK'S ORIGINAL CASE SCHEDULE




                                   NOTICE TO ALL PARTIES


    Attorneys and unrepresented parties must become familiar with the 2020 amendments to the
Ohio Rules of Civil Procedure and this court's Local Rules.

    The Original Case Schedule is an important tool to assist the parties and the court in
meeting case management guidelines in the Ohio Superintendence Rules, and otherwise
achieving timely disposition of civil cases notwithstanding the priority given to criminal
cases under Crim. R. 50.

    Judicial Officers of this'court may modify the Original Case Schedule following receipt
of the parties' Joint Discovery Plan, or for good cause at any other point in the case.
However, it is essential for attorneys and unrepresented parties to pursue their cases
diligently from the outset. Deadlines set in the Rules and in this Original Case Schedule
are normally binding, not merely aspirational.

                                                    BY ORDER OF THE COURT OF COMMON PLEAS,
                                                    FRANKLIN COUNTY, OHIO


                                                    MARYELLEN O'SHAUGHNESSY, CLERK

                                                                                (CIV363-S10)
Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 10 of 11 PAGEID #: 15




                              IN THE COURT OF COMMON PLEAS
                                  FRANKLIN COUNTY,OHIO

  Veronica J. Geczi,

                 Plaintiff,                          Case No. 21CV-002353

                                                : Judge
         v.

  Walmart, Inc.',                               : NOTICE OF APPEARANCE

                 Defendant.




        Defendant, Walmart, Inc., by and through counsel, hereby respectfully provides notice to

 the Court that the undersigned, Allie A. Maples, along with Allison L. Goico of Dinsmore & Shohl,

 LLP will represent Defendant in this matter, and said counsel is hereby entering their appearance.


 Date: May 19, 2021                                   /s/ Allie A. Maples
                                                      Allie A. Maples(OH 0100318)
                                                      Allison L. Goico(OH 0088777)
                                                      DINSMORE & SHOHL LLP
                                                      255 East Fifth Street, Suite 1900
                                                      Cincinnati, Ohio 45202
                                                      P:(513)977-8200
                                                      F:(513)977-8141
                                                      Allie.mapl_es@dins_m__o_re.com


                                                       Counselfor Defendant




 ' Defendant has been incorrectly named as Walmart, Inc. The proper party name is Wal-Mart
 Stores East, LP.


                                                 1
Case: 2:21-cv-02594-EAS-EPD Doc #: 1-1 Filed: 05/19/21 Page: 11 of 11 PAGEID #: 16




                                CERTIFICATE OF SERVICE
        I hereby certify that I have this day served the foregoing NOTICE OF APPEARANCE

 by mailing a copy of the same via United States mail, with sufficient postage thereon to ensure

 delivery and addressed to:


        Michael W. DeWitt
        4200 Regent Street, Suite 200
        Columbus, Ohio 43219
        mdweitt@dewittlawco.com
        Counselfor Plaintiff

 Date: May 19, 2021                                 /s/ Allie A. Maples
                                                    Counselfor Defendant




                                                2
